ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                    SKS & Associates, Inc. v. Dart, 2012 IL App (1st) 103504




Appellate Court            SKS AND ASSOCIATES, INC., Plaintiff-Appellee, v. THOMAS
Caption                    DART, as Sheriff of Cook County, Illinois, Contemnor-Appellant (Sheila
                           Herron and Any Unknown Occupants, Defendants).



District & No.             First District, Sixth Division
                           Docket No. 1-10-3504


Filed                      August 3, 2012


Held                       The trial court’s order finding contemnor sheriff in indirect criminal
(Note: This syllabus       contempt, fining him $1,400 and awarding plaintiff attorney fees based
constitutes no part of     on the sheriff’s failure to obey an order to enforce an order of possession
the opinion of the court   was reversed on the ground that the sheriff was not afforded many of the
but has been prepared      constitutional and procedural rights provided to other criminal
by the Reporter of         defendants, including notice that he could be held in indirect criminal
Decisions for the          contempt, the right to a jury trial, the right to remain silent, the right to
convenience of the         present evidence, and the right to confront and cross-examine witnesses.
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, No. 09-M4-885; the Hon.
Review                     Cheyrl D. Ingram, Judge, presiding.



Judgment                   Reversed.
Counsel on                 Anita M. Alvarez, State’s Attorney, of Chicago (Patrick T. Driscoll, Jr.,
Appeal                     Donna M. Lach, and Sanja Musikic, Assistant State’s Attorneys, of
                           counsel), for appellant.

                           Anthony J. Peraica, of Anthony J. Peraica & Associates, Ltd., of Chicago,
                           for appellee.


Panel                      JUSTICE PALMER delivered the judgment of the court, with opinion.
                           Presiding Justice Gordon and Justice Lampkin concurred in the judgment
                           and opinion.


                                            OPINION

¶1          Appellant Thomas Dart, as Sheriff of Cook County, Illinois (the Sheriff), appeals from
        an order of the circuit court of Cook County finding the Sheriff in contempt of court, fining
        him $1,400 and ordering him to pay attorney fees in the amount of $3,093.75 to plaintiff,
        SKS & Associates, Inc. (SKS). For the reasons that follow, we reverse and remand to the
        circuit court.

¶2                                         BACKGROUND
¶3          The record reveals the following background facts and circumstances. On May 21, 2009,
        SKS filed a forcible entry and detainer action seeking possession of a certain residential
        property based on an alleged breach of a month-to-month tenancy by defendants, Sheila
        Herron and any unknown occupants. The circuit court entered an order for possession on July
        20, 2009, but stayed that order until August 10, 2009, and ordered recovery of rent from
        defendants. The order for possession was signed by Judge Cheyrl Ingram but stamped “Judge
        Robert Senechalle.” SKS presented the order for possession to the Sheriff on August 26,
        2009. On October 28, 2009, SKS filed a motion to refresh and extend the order for
        possession. The motion alleged that the Sheriff had not yet enforced the order for possession
        and that the order therefore needed to be refreshed and extended so that it could be enforced
        within the time required by statute.
¶4          On November 2, 2009, SKS filed a motion initially entitled “Motion To Hold Sheriff In
        Contempt Of Court For Failing To Evict.” On November 9, the circuit court continued SKS’s
        “motion for rule to show [cause] on Sheriff” to December 7, 2009, for personal service of
        process. As a result, a “Rule to Show Cause” was issued by the clerk’s office directing the
        Sheriff to appear before the court and to show cause why he should not be held in civil
        contempt of court. Also on November 9, the court entered an order extending the order for
        possession for an additional 90 days. The parties appeared in court on November 23, 2009,
        but the record does not contain a transcript of those proceedings. However, on November 23,
        the court entered a “corrected order” extending the enforceability date for the eviction to

                                                 -2-
     February 9, 2010. On that same date, the court entered an order continuing SKS’s “Motion
     To Hold Sheriff In Contempt Of Court” to February 8, 2010, and ordering the Sheriff to
     serve the November 23, 2009, extended order for possession.
¶5        The parties appeared in court on February 8, 2010, but there is no transcript of those
     proceedings in the record on appeal. Nevertheless, the parties agree that at that hearing, the
     Sheriff informed the court that the eviction was scheduled for February 10, but that a
     predicted snowstorm on that date could cause the eviction to be rescheduled. The parties also
     agree that during that hearing, the court orally ordered the Sheriff to effectuate the eviction
     by February 10, 2010. Also on February 8, the circuit court entered an order extending the
     enforcibility of the order for possession to February 26, 2010. On that same date, the court
     set for a hearing on March 15, 2010, SKS’s “motion to/for Rule To Show On Sheriff.” The
     Sheriff enforced the order for eviction on February 16, 2010.
¶6        The parties appeared in court on March 15, 2012, for the hearing on SKS’s motion. SKS
     argued that the Sheriff had “blatantly disregard[ed]” the statute and the court’s orders and
     had put SKS on the “verge of bankruptcy.” SKS asked the court to hold the Sheriff in
     contempt for failing to abide by the court’s orders and enforce the order for possession or,
     alternatively, to fine the Sheriff for the rent lost by SKS in order to send a “clear message”
     to the Sheriff.
¶7        Counsel for the Sheriff argued that SKS’s motion to hold the Sheriff in contempt was
     moot because the order for possession had been enforced on February 16, 2010. Counsel
     argued that during the hearing on February 8, 2010, she advised the court that it was
     predicted to snow on February 10. Counsel stated that all evictions were in fact cancelled on
     February 10 because of the snow and that the temperature on February 11 was below what
     the “general order of the circuit court of Cook County” recognizes as being acceptable for
     evictions. Counsel further stated that because the Sheriff does not conduct evictions on
     weekends (February 13 and 14), and because February 12 and February 15 were court
     holidays (Lincoln’s birthday and President’s Day), the Sheriff enforced the eviction on
     February 16.
¶8        In response to the court’s question as to why the eviction did not take place between
     August 2009 and February 2010, counsel for the Sheriff stated that when the parties were in
     court on November 23, 2009, she informed the court that there was a tremendous backlog
     in the Sheriff’s office due to the amount of foreclosures and evictions taking place. The court
     stated that “everybody[ ] is calling it [a backlog] these days,” and asked counsel for the
     Sheriff what “really” happened between that time frame. Counsel responded that due to the
     backlog of foreclosures and evictions, the Sheriff was running approximately 12 to 13 weeks
     behind schedule.
¶9        The court asked counsel for the Sheriff when the eviction in this case was originally
     scheduled, and counsel stated she did not know but would ask the Sheriff’s office. Lieutenant
     Pon of the Sheriff’s office, who was present in court, was then called to the stand. The court
     stated that it was not taking testimony from him but, instead, only wanted “an answer to [its]
     question.” The lieutenant stated that the expired order would have noted when it was
     scheduled to be enforced, which “would have been sometime around November.” The


                                              -3-
       lieutenant also stated that when the order for possession was entered around August, the
       eviction was “not scheduled” at that time. The court then asked counsel for the Sheriff when,
       after the November 23 court date, the eviction was scheduled. Counsel stated that she did not
       know. Lieutenant Pon informed the court that it was scheduled for the first week of February.
       Counsel for the Sheriff further pointed out that “General Order 2009-02” noted the extreme
       weather conditions of that winter. The general order also stated that the “Sheriff of Cook
       County shall cease the execution of eviction orders related to residential real estate effective
       December 14, 2009” and that “[t]he Sheriff shall resume execution of said orders effective
       January 4, 2010.” The court then stated that it was looking at the Sheriff’s schedule of
       evictions, which appeared to reflect that fewer evictions were performed in the western
       suburbs than in other areas.
¶ 10       The court stated that when the parties appeared in court in November of 2009, the case
       was continued because of the representation that, based upon a backlog of evictions and
       foreclosures as well as a three-week moratorium on evictions during the winter, the eviction
       would be completed by February 8, 2010, and therefore the Sheriff was given the opportunity
       to effectuate the order by that date. The court continued that when the parties appeared in
       court on February 8, there was an indication of a wrong stamp on the possession order
       entered in November, but that had never previously been an issue raised by the Sheriff.
       Although the order was corrected on that date, “at that point the Sheriff had already
       scheduled the eviction for February 10.” The court further stated the order was corrected and
       that it ordered the Sheriff to enforce the eviction on February 10. Moreover, because the
       eviction was scheduled for February 10, the Sheriff should “never have changed” the date
       of the eviction even if there was a problem with the wrong stamp being on the order. The
       court continued:
                “And based on them not evicting on the February 10 order, I do find that the Sheriff
           is in contempt.
                Now, I can’t give you your rent from August until now because everybody is in the
           same position that your clients are in in terms of waiting for the Sheriff to get to that
           number.
                However, based on the fact that, one, they failed to evict on February 10, and didn’t
           evict until February 16, that is an issue for me.
                And based on the fact that you choose to not even evict in the western suburbs on a
           consistent basis but evict everywhere else within the quadrants of the City and suburbs
           of Cook County, there’s a problem.
                So I’m going to enter an order to fine the Sheriff $1,400.”
       The trial court entered a written order, “for the reasons expressed in the record,” holding the
       Sheriff in “civil” contempt and fining the Sheriff $1,400 payable to SKS. The Sheriff filed
       a motion for reconsideration, which the court granted in part and denied in part. The motion
       was granted insofar as the fine of $1,400 was made payable to the clerk of the circuit court
       of Cook County, rather than to SKS. The motion was denied in all other respects. On August
       18, 2010, SKS filed a petition for attorney fees. The circuit court granted the motion and
       ordered the Sheriff to pay SKS $3,093.75. This appeal follows.

                                                 -4-
¶ 11       The Sheriff raises several grounds upon which he claims the circuit court’s order finding
       him in contempt must be vacated. He argues that the court found him in criminal contempt
       and that he was not afforded the due process to which a party charged with criminal contempt
       is entitled. Alternatively, the Sheriff argues that if the court found him in civil contempt, the
       court’s written order is deficient on its face. In either case, the Sheriff claims that the circuit
       court abused its discretion in finding him in contempt of court. SKS responds that the trial
       court found the Sheriff in criminal contempt and that the Sheriff was afforded all of the due
       process rights to which he was entitled.

¶ 12                                          ANALYSIS
¶ 13       The procedures that must be followed in contempt cases vary according to the type of
       contempt involved. Therefore, we must first properly classify the type of contempt at issue
       in this case.
¶ 14       SKS’s “Motion To Hold Sheriff In Contempt Of Court For Failing To Evict” asked the
       circuit court to find the Sheriff in “civil” contempt. The trial court’s written order also states
       that the Sheriff was held in “civil” contempt. However, this court is not bound by the trial
       court’s designation but, instead, we must examine the nature of the sanctions imposed. See
       Helm v. Thomas, 362 Ill. App. 3d 331 (2005); Aurora Steel Products v. United Steelworkers
       of America, 94 Ill. App. 3d 97, 101 (1981).
¶ 15       The classification of contempt as either civil or criminal is essentially a function of the
       purpose for which the contempt sanctions are imposed and where the allegedly contemptuous
       conduct occurred. In re Marriage of Betts, 200 Ill. App. 3d 26, 43 (1990). The primary
       determinant is the purpose for which contempt sanctions are imposed. If contempt sanctions
       are imposed for a coercive purpose, to compel the contemnor to perform a particular act, the
       contempt is civil in nature. “On the other hand, criminal contempt sanctions are imposed for
       the purpose of punishing past misconduct.” Betts, 200 Ill. App. 3d at 43-44. In other words,
       the test is whether, considering the totality of the circumstances, the contempt proceeding is
       coercive or punitive in nature. In re Marriage of Miller, 88 Ill. App. 3d 370, 373 (1980).
¶ 16       Because the function of civil contempt is coercive, the contemnor in a civil contempt
       proceeding must have the opportunity to purge him or herself from contempt by complying
       with the relevant court order. Felzak v. Hruby, 226 Ill. 2d 382, 391 (2007). In contrast to the
       coercive nature of civil contempt, criminal contempt is imposed to punish past conduct that
       offends the dignity of the court. People v. Goleash, 311 Ill. App. 3d 949, 956 (2000). The
       conduct that may be punished by criminal contempt includes the entire range of disrespectful,
       disruptive and disobedient acts, including disobedience of a court order. Betts, 200 Ill. App.
       3d at 45.
¶ 17       In this case, in spite of the language of the circuit court’s order, it is clear that the Sheriff
       was found in criminal contempt. Most importantly, it is undisputed that when the parties
       appeared in court for the hearing on SKS’s motion, the Sheriff had already enforced the order
       for possession. Thus, there was no action that the contempt finding could have coerced the
       Sheriff to take. The criminal nature of the contempt finding is further evidenced by the fact
       that the court’s written order did not contain a statement of what the Sheriff was required to

                                                   -5-
       do to purge himself of the contempt. See Felzak, 226 Ill. 2d at 391 (“a valid purge condition
       is a necessary part of an indirect civil contempt order”). The circuit court’s statements at the
       contempt hearing also reflect that the finding of contempt was intended to punish the Sheriff
       for his prior failure to obey the court’s order to enforce the order for possession. For these
       reasons, we conclude that the Sheriff was found in criminal contempt.
¶ 18        Having so concluded, we must now determine the type of criminal contempt in which the
       Sheriff was found. Contemptuous conduct is categorized as direct or indirect. Betts, 200 Ill.
       App. 3d at 47. Criminal contempt is direct when it occurs in the presence of the judge.
       People v. Smith, 377 Ill. App. 3d 458, 462 (2007). It is limited to actions seen and known by
       the court, and opinions, presumptions, conclusions and inferences cannot be considered.
       Betts, 200 Ill. App. 3d at 47; People v. Simac, 161 Ill. 2d 297 (1994). The most common
       example of criminal contempt is an outburst during court proceedings. Betts, 200 Ill. App.
       3d at 47. Indirect criminal contempt, on other hand, refers to all other contemptuous acts that
       occur outside the trial court’s presence. Goleash, 311 Ill. App. 3d at 956.
¶ 19        In this case, there is no dispute that the Sheriff was held in indirect criminal contempt.
       The conduct being punished was not an outburst during court or a similar disruption of
       judicial proceedings. Instead, it was based on conduct occurring outside of the court’s
       presence: the Sheriff’s alleged failure to obey the court’s order to enforce the order for
       possession. We conclude that the Sheriff was held in indirect criminal contempt.
¶ 20        A person charged with indirect criminal contempt is entitled to all of the constitutional
       protections and procedural rights afforded to other criminal defendants. Betts, 200 Ill. App.
       3d at 58. These include the right to be charged by a written complaint, petition or
       information; the right to know the nature of those charges; the right to personal service; the
       right to file an answer; the right to be heard; the right to present evidence; the right to
       confront and cross-examine witnesses; the right to be personally present at trial; the right to
       subpoena witnesses; the right to a public hearing; the right to the privilege against self-
       incrimination; the right to counsel; the right to the presumption of innocence; and the right
       to be proven guilty beyond a reasonable doubt. People v. Budzynski, 333 Ill. App. 3d 433,
       439 (2002); Betts, 200 Ill. App. 3d at 58; Goleash, 311 Ill. App. 3d at 956-57.
¶ 21        Additionally, “[a] defendant in an indirect criminal contempt proceeding is entitled to a
       jury trial *** if the potential penalty may exceed six months’ incarceration or a fine greater
       than $500.” City of Rockford v. Suski, 307 Ill. App. 3d 233, 247 (1999). A defendant in an
       indirect criminal proceeding may also move for a substitution of judge under section 114-5
       of the Code of Criminal Procedure of 1963 (725 ILCS 5/114-5 (West 2010)). Hoga v. Clark,
       113 Ill. App. 3d 1050, 1059 (1983). If the motion is made within 10 days after the cause has
       been placed on the judge’s call, the named judge cannot proceed further and must transfer
       the case. 725 ILCS 5/114-5(a) (West 2010). The motion for substitution of judge may be
       made at any other time, but in those instances the movant has the burden of showing
       prejudice on the part of the judge. In re Marriage of Madary, 166 Ill. App. 3d 103, 106
       (1988); 725 ILCS 5/114-5 (West 2010).
¶ 22        In this case, the Sheriff was not afforded many of the constitutional and procedural rights
       set forth above. First and foremost, the Sheriff was not given notice that he could be held in


                                                 -6-
       indirect criminal contempt. The motion filed by SKS explicitly asked the court to find the
       Sheriff in “civil” contempt.1 SKS’s motion also alleged that defendants were still in
       possession of the premises because the Sheriff had failed to enforce the order for possession
       and asked the court to order the Sheriff to “enforce the eviction order.” This language
       indicated that SKS’s motion was intended to coerce the Sheriff to enforce the eviction order
       and so implied that SKS was seeking to hold the Sheriff in civil contempt. SKS’s motion was
       alternatively referred to as a motion for a rule to show cause as to why the Sheriff should not
       be held in contempt, further implying that the contempt proceedings were civil in nature. See
       In re Marriage of Carpel, 232 Ill. App. 3d 806, 823 (1992) (holding that pleading captioned
       “ ‘petition for rule to show cause’ ” implies that the proceeding will be civil because a
       criminal defendant can never be compelled to “ ‘show cause’ ”); Betts, 200 Ill. App. 3d at
       58-59 (same). The Sheriff was not informed that he could be found in criminal contempt
       until the court actually found him in contempt and imposed a fine, despite the fact that the
       eviction order had already been enforced. As a result, it cannot be said that the Sheriff was
       ever served with a proper complaint, petition or information nor was the Sheriff ever notified
       of the nature of the charges against him. This is insufficient to satisfy the requirements of due
       process.
¶ 23       The appellate court discussed the purpose of the right to be given proper notice in
       Goleash, 311 Ill. App. 3d at 957. The court stated:
                “The alleged contemnor cannot assert these [constitutional and procedural] rights
           unless he receives proper notice of the nature of the charges against him. Accordingly,
           any party wishing to initiate indirect criminal contempt proceedings must not only notify
           the alleged contemnor that sanctions are being sought, but that the proceedings will be
           criminal in nature. [Citation.] Thus, indirect criminal contempt proceedings cannot be
           initiated by a pleading captioned so as to imply that the proceedings will not be criminal.
           Instead, a party seeking a finding of indirect criminal contempt must say so explicitly by
           filing a pleading captioned ‘petition for adjudication of criminal contempt.’ [Citation.]”
           Goleash, 311 Ill. App. 3d at 957.
¶ 24       In addition to the lack of notice, the Sheriff here was not afforded many of the other
       constitutional and procedural rights described above. For example, because the Sheriff was
       fined $1,400, the potential penalty exceeded a fine of $500 and as a result, the Sheriff was
       entitled to a trial by jury or to affirmatively waive that right. See City of Rockford, 307 Ill.
       App. 3d at 247. SKS argues that the Sheriff could have attempted to assert these rights but
       did not do so. However, the fact that the Sheriff did not assert his rights, such as the right to
       move for a substitution of judge, is immaterial given that he was never informed that he was
       facing criminal charges. As the court noted in Goleash, an alleged contemnor cannot assert
       the constitutional and procedural rights to which he is entitled unless he receives notice of

               1
                At oral argument, counsel for SKS told this court that SKS’s motion “never specifically said
       civil.” However, the prayer for relief in SKS’s motion states: “WHEREFORE, your Plaintiff
       respectfully requests this Honorable Court to Hold the Sheriff in civil Contempt of Court for Failing
       to Evict, enforce the Eviction Order, and for any such other relief that this Court deems fit and
       proper.” (Emphasis added.)

                                                   -7-
       the nature of the charges against him. See Goleash, 311 Ill. App. 3d at 957. The Sheriff was
       clearly under the impression that the contempt proceedings were civil in nature, and so his
       primary argument at the hearing on the rule to show cause was that the motion to find him
       in contempt was moot because the order for possession had already been enforced. Further,
       when it was evident at the hearing that the circuit court was going to question Lieutenant
       Pon, the Sheriff’s counsel asked the court if it was taking testimony from that witness. The
       court responded that it was not and that it only wanted “an answer to [its] question.” Given
       the lack of notice prior to and at the final hearing, it cannot be said that the Sheriff had an
       “opportunity” to exercise his constitutional and procedural rights, including the right to
       remain silent under the fifth amendment of the United States Constitution as well as the right
       to present evidence and to confront and cross-examine the witnesses against him. We also
       note that without taking evidence on the question, the court stated that one of the bases for
       the contempt finding was its conclusion that evictions were not being evenly enforced. The
       Sheriff was not informed of such a complaint or given the opportunity to present evidence
       to the contrary.
¶ 25       In addition to the deficiencies set forth above, the nature of the proceedings in the circuit
       court also improperly shifted the burden of proof to the Sheriff. In a criminal contempt
       proceeding, the contemnor has the right to be proven guilty beyond a reasonable doubt and
       cannot be compelled to “ ‘show cause.’ ” Betts, 200 Ill. App. 3d at 58-59; Carpel, 232 Ill.
       App. 3d at 823. In this case, however, SKS’s motion to find the Sheriff in civil contempt,
       alternatively referred to as a motion for rule to show cause, required the Sheriff to appear in
       court and demonstrate why he should not be held in contempt and therefore improperly
       shifted the burden of proof to the Sheriff.
¶ 26       Finally, with respect to the denial of the Sheriff’s right to a jury trial, we note that SKS
       points to a decision in which a party who was not afforded the right to a jury trial was found
       in indirect criminal contempt and fined over $500. See Aurora Steel Products, 94 Ill. App.
       3d at 102. SKS notes that the court in that case reduced the fine to $500 and claims that the
       same remedy is appropriate in this case if we find that the Sheriff was denied his right to a
       jury trial. See Aurora Steel Products, 94 Ill. App. 3d at 103. However, Aurora did not hold
       that reduction of the fine is the remedy for the denial of a right to a jury in every
       circumstance. Instead, the court’s decision to reduce the fine, as opposed to remand to the
       circuit court, was based on the unique circumstances of that case. See Aurora Steel Products,
       94 Ill. App. 3d at 103. In this case, given the complete lack of procedural and constitutional
       rights afforded to the Sheriff, we conclude that the circuit court’s order finding the Sheriff
       in contempt and imposing a fine must be reversed. See Betts, 200 Ill. App. 3d at 61 (where
       the defendant was found guilty of indirect criminal contempt, the court held that while the
       circuit court’s failure to state on the record that it found the defendant guilty beyond a
       reasonable doubt might not itself require reversal, the additional denial of other constitutional
       rights required reversal).
¶ 27       The Sheriff next contends that the circuit court’s finding of contempt was an abuse of
       discretion. However, we need not consider this claim in light of our conclusion that the
       finding of contempt must be reversed as a result of the complete denial of his due process
       rights.

                                                 -8-
¶ 28       The Sheriff’s final contention is that the court’s award of attorney fees was unwarranted
       and should be reversed. Although the circuit court’s order awarding attorney fees does not
       state the basis for the award, SKS’s motion for attorney fees was based upon it being the
       prevailing party in a “civil” contempt proceeding. Therefore, because we are reversing the
       court’s finding of contempt, we also reverse the order awarding attorney fees to SKS. See
       Freeman v. Myers, 191 Ill. App. 3d 223, 228 (1989) (award of attorney fees could not stand
       where there was no finding of contempt).

¶ 29                                      CONCLUSION
¶ 30       For the reasons stated above, we reverse the orders of the circuit court of Cook County
       finding the Sheriff in contempt, fining him $1,400 and awarding attorney fees to SKS in the
       amount of $3,093.75. We find it unnecessary to remand this case to the trial court as the
       criminal contempt finding is reversed and the petition for rule to show cause seeking a
       finding of civil contempt has long been rendered moot.

¶ 31      Reversed.




                                                -9-